Case 1:19-cv-00715-LO-IDD Document 32 Filed 06/14/19 Page 1 of 2 PageID# 550




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                     Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.


                           NOTICE OF WAIVER OF HEARING

       Pursuant to Local Civil Rule 7(J) and Federal Rule of Civil Procedure 78(b), Plaintiff

Juul Labs, Inc. waives an oral hearing, and requests that a decision on its Plaintiff’s Motion to

Unseal Documents be determined by the briefs.
Case 1:19-cv-00715-LO-IDD Document 32 Filed 06/14/19 Page 2 of 2 PageID# 551




Date: June 14, 2019                /s/ Monica Riva Talley
                                  Monica Riva Talley (VSB No. 41840)
                                  Byron Pickard (VSB No. 47286)
                                  Dennies Varughese, Pharm.D. (pro hac vice)
                                  Nirav N. Desai (VSB. No. 72887)
                                  Nicholas J. Nowak (pro hac vice)
                                  Daniel S. Block (pro hac vice)
                                  STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                  1100 New York Ave., N.W., Suite 600
                                  Washington, DC 20005-3934
                                  Telephone No.: (202) 371-2600
                                  Facsimile No.: (202) 371-2540
                                  mtalley@sternekessler.com
                                  bpickard@sternekessler.com
                                  dvarughe@sternekessler.com
                                  ndesai@sternekessler.com
                                  nnowak@sternekessler.com
                                  dblock@sternekessler.com

                                 Attorneys for Plaintiff




                                     2
